Opinion
KINGSLEY, Acting P. J.
Petitioner is presently employed, as librarian III, at California State University, Los Angeles. He was recommended by his superior for reclassification to librarian IV. That recommendation was denied by a properly delegated person in the office of the chancellor *993of the university. Petitioner then sought to file a grievance under the provisions of executive order No. 201, issued by the chancellor under the authority of section 24201 of the Education Code. His attempt to utilize the grievance procedure therein outlined was rejected on the ground that that procedure did not apply to actions taken by, or under the delegated authority of, the chancellor, but only to actions taken by the president of a local campus. He sought a writ of mandate to compel the university to afford him the hearing provided for under the grievance procedure. The writ was denied; he has appealed; we affirm.
On the record before us, we affirm the judgment denying the writ but on a ground other than that relied on by the respondents. Section 1.6 of the executive order provides as follows:
“The purpose of these Procedures is to provide an equitable means of correcting actions taken by The California State University and Colleges which directly aggrieve academic employees. It is intended that a grievance proceeding be initiated only in the gravest situations involving serious injustice to an academic employee.
“When a grievance hearing is initiated, it thus may be assumed that a major problem is manifest. For this reason, the Grievance Procedures are deliberately precise. Attempts to resolve the areas of discontent by informal discussion shall precede, continue through, and preferably be a reason for terminating a grievance proceeding.”
Section 3.3 of that order provides: “Only final decisions are subject to review by a grievance proceeding; grievance proceedings may not be brought to review recommendations of faculty committees or of administrators. A final decision may be the subject of only one grievance proceeding by any grievant. The President or his designee shall determine whether a particular decision complained of is a final decision, and whether it was the subject of a previous grievance proceeding commenced by the same grievant. A grievance proceeding may not be brought to review such determinations of the President or his designee.”
The record before us shows that petitioner was given the opportunity to appeal the original decision, which was by the principal personnel analyst, to the vice-chancellor for faculty and staff affairs, but that he rejected that offer, claiming a right, to proceed directly to grievance hearings. The provisions above quoted make it clear that the *994grievance procedure may not be utilized unless and until more informal methods of resolving a dispute have been attempted and failed. Nothing in the record shows that petitioner would not have received full satisfaction if he had resorted to the offered appeal to the vice-chancellor. It follows that, even assuming (which we do not decide) that the grievance procedure might ultimately have been available to petitioner, his refusal to follow the prescribed preliminary step bars him from the relief he now seeks.
The judgment is affirmed.
Dunn, J., concurred.